Case 2:20-cv-00108-SPC-NPM Document 37 Filed 04/09/21 Page 1 of 2 PageID 295




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

EMPLOYERS INSURANCE
COMPANY OF WASSAU,

             Plaintiff,

v.                                               Case No: 2:20-cv-108-SPC-NPM

REDLANDS CHRISTIAN
MIGRANT ASSOCIATION, INC.,

              Defendant.
                                          /

                                        ORDER1

       This matter comes before the Court following the April 6 status

conference that Plaintiff Employers Insurance Company of Wassau did not

attend. (Doc. 36). Plaintiff also did not answer the Court’s attempts to contact

it once the conference started. (Doc. 36).

       Plaintiff’s failure to show is par for the course. It has shown a lackluster

effort to prosecute this case – and the two others before it.2 For example,


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2Plaintiff first sued Defendant on the same complaint in 2018. But Senior United States
District Judge John E. Steele dismissed without prejudice the case for failure to prosecute.
See Employers Ins. Co. of Wassau v. Redlands Christian Migrant Ass’n, Inc., No. 18-cv-601-
JES-MRM (M.D. Fla. Apr. 25, 2019). Plaintiff tried again with an identical suit. But the
undersigned dismissed that case for failure to timely serve Defendant and consistent failure
Case 2:20-cv-00108-SPC-NPM Document 37 Filed 04/09/21 Page 2 of 2 PageID 296




Plaintiff never responded to Defendant’s first motion to dismiss. (Doc. 11). It

also ignored Defendant’s discovery requests, which forced the Court’s

intervention. (Doc. 35). The Court recognized Plaintiff’s penchant for missing

deadlines and scheduled the April 6 conference to address its conduct (or lack

thereof). Plaintiff’s failure to show does not help matters.

      Because Plaintiff has shown no diligence in pursuing this case, the Court

directs it to SHOW CAUSE why this action should not be dismissed for failure

to prosecute. See Local Rule 3.10.

      Accordingly, it is now ORDERED:

      Plaintiff Employers Insurance Company of Wassau is DIRECTED to

show cause on or before April 16, 2021, why (1) it missed the April 6 status

conference; and (2) the Court should not dismiss this case WITH

PREJUDICE for failure to prosecute diligently. Failure to respond to this

Order will result in the Court dismissing the action without further

notice.

      DONE and ORDERED in Fort Myers, Florida on April 9, 2021.




Copies: All Parties of Record




to meet deadlines. See Employers Ins. Co. of Wassau v. Redlands Christian Migrant Ass’n,
Inc., No.19-cv-491-SPC-NPM (M.D. Fla. Feb. 3, 2020). This identical case is round three.




                                           2
